DETAILED ACTION

This Office Action is in response to the application as originally filed 12/09/2021. The detail office action to the pending claims 1-5 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP09181593 to Kudo (relying on machine translated version of the original Japanese document) in view of EP1246368 to Sonobe (the comments/references put in parentheses apply to the prior art) 

RE claims 1 and 5, Kudo disclose a semiconductor device that is configured to output, as an output signal synchronized to a phase-locked loop clock signal, a synchronized input signal having been synchronized to a reference clock signal of a phase-locked loop circuit (see for example Claim 1 of Kudo), the semiconductor device comprising: the phase-locked loop circuit configured to receive as an input signal the reference clock signal (e.g. Kudo Fig. 1, Paras [0008], [0013]-[0014], a PLL circuit (51) that is configured to receive a system reference clock (CP) and output a second clock signal);  a first flip-flop that is configured to receive at a first data input terminal an input signal in synchronization with the reference clock signal (e.g. Kudo, Fig. 1: flip-flop circuit that is configured to receives an input signal in synchronization with the reference clock signal (CP)) and at a first clock terminal (CK) a feedback signal inputted to a phase comparator of the phase-locked loop circuit (see for example Kudo, Fig. 1 which show the feedback signal inputted to a phase comparator of the PLL); and a first flip-flop that is configured to receive at a first data input terminal an input signal in synchronization with the reference clock signal and at a first clock terminal a feedback signal inputted to a phase comparator of the phase-locked loop circuit (e.g. Kudo, Fig. 1 and Page 2: flip-flop circuit that is configured to receives an input signal in synchronization with the reference clock signal (CP) and the feedback signal inputted to a phase comparator of the phase-locked loop circuit); a second flip-flop (see Figs. 1-2) having a second data input terminal (e.g. input terminal D-FF2 of Fig. 1) connected to a first output terminal of the first flip-flop (e.g. Kudo Fig. 1 illustrates the second flip-flop is connected to a first output terminal of the first flip-flop), wherein the phase-locked loop circuit, the first flip-flop, and the second flip-flop are configured such that a setup time in the feedback signal for the first flip-flop to synchronize the input signal to the phase-locked loop clock signal is set to one half of a period of the reference clock signal (e.g. Kudo Fig. 1. and Claim 3: … configured such that a setup time in the feedback signal is set to one half of a period of the reference clock signal),  the phase-locked loop circuit comprises a frequency divider configured to frequency- divide the phase-locked loop clock signal to generate the feedback signal (e.g. Kudo Fig. 1, Paras [0008], [0013]-[0014]: the PLL circuit comprises a divider configured to divide the clock signal for the PLL to generate the feedback signal), and […]. 
The subject matter of claims 1 and 5, differs from Kudo in that Kudo does not explicitly disclose the feature: [an output of the frequency divider is connected to the first clock terminal of the first flip-flop] as recited in claims 1 and 5.  However, Sonobe teaches or suggests, in the same technical field, an output of the frequency divider that is connected to the first clock terminal of the first flip-flop (e.g. Sonobe Fig. 1, 3, 4 and Paras [0006], [0011],[0039]). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method disclosed by Kudo with Sonobe’s teaching or suggestion for a purpose of achieving connection of clock input and a flip-flop circuit. In combination, Kudo is not altered in that Kudo continues to output a clock signal attained by frequency dividing the PLL clock signal. Therefore, one of ordinary skill in the art, such as an individual working in the field of wireless communication systems could have combined the element/feature as claimed by known method/s, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 1 and 5.

RE claim 2, Kudo discloses the semiconductor device according to claim 1, wherein the phase-locked loop circuit comprises: the phase comparator configured to compare a phase of the reference clock signal to a phase of the feedback signal;  a voltage-controlled oscillator configured to output the phase-locked loop clock signal for which a frequency is controlled on the basis of an output from the phase comparator (e.g. Kudo Fig. 1, Paras [0008], [0013]-[0014], and the PLL circuit (51)), and a frequency divider configured to frequency-divide the phase-locked loop clock signal to generate the feedback signal (e.g. Kudo Fig. 1, Paras [0008], [0013]-[0014]: the PLL circuit comprises a divider configured to divide the clock signal for the PLL to generate the feedback signal).


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to as being dependent upon a rejected base claim and the objected claim 3, but would be allowable if rewritten in independent form including all of the limitations of the base claim plus claim 3 and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632